Citation Nr: 1638757	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from November 1968 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in April 2015 and November 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, and tinnitus was not compensably disabling within one year following separation from active duty.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2012.  The claim was last adjudicated in March 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, written statements of the Veteran, VA treatment records, and VA examination reports.

The Veteran was afforded a VA hearing with the undersigned in December 2014.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the April 2015 Board remand, VA contacted the Veteran to identify any medical providers that performed any audiological examinations he had been afforded since November 2009.  As the Veteran did not respond, additional action on the part of VA was not required pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).  Pursuant to the November 2015 Board remand, VA afforded the Veteran an additional VA examination.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309.  The United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is an "organic disease of the nervous system" for the purposes of 38 C.F.R. §  3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran asserts that he currently has tinnitus as a result of exposure to acoustic trauma during active duty service.  The Veteran's DD Form 2014 establishes that he served as a construction electrician during the Vietnam War.    

The Veteran's service treatment records contain no complaint or diagnosis of tinnitus.  Because the only hearing examination listed in the Veteran's service treatment records was during his June 1968 entrance examination, there is no evidence of any hearing threshold shifts in service.   

The Veteran was afforded a VA examination in November 2009.  Because the Veteran reported that his tinnitus had "gone away," the examiner offered no opinion as to its etiology. 

In a March 2012 statement, the Veteran indicated that he had constant tinnitus.  He ascribed this to noise exposure from construction during his active duty service but was not clear as to whether tinnitus began during service.  During an October 2014 VA treatment appointment, the Veteran reported bilateral tinnitus since the late 1960's.  During the December 2014 Board hearing, the Veteran testified that he experienced occasional tinnitus during his active duty service but dismissed it at the time as a temporary phenomenon.  

The Veteran was afforded a second VA examination in March 2016, during which he reported that he first noticed tinnitus as an annoyance ten years before the examination.  Based on this report, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to active duty service because it "did not start during service on anywhere close thereafter."  The examiner also opined that the Veteran's tinnitus was more likely than not associated with his hearing loss, which is not service-connected, because "tinnitus is known to be a symptom associated with hearing loss."  

It is the Board's responsibility to assess the credibility and weight to assign to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  To the extent that the Veteran is alleging tinnitus in service, the Board finds the contemporaneous treatment records to be of greater probative weight than the appellant's subsequent statements made more than forty years later during the course of a claim for compensation benefits, particularly when those statements have been inconsistent.

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current tinnitus is related to traumatic noise exposure during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

The Board also notes that there is no basis to grant service connection for tinnitus on a presumptive basis, as there is no evidence that tinnitus manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.   There also is not continuity of symptomatology, as the Veteran reported in November 2009 that his tinnitus had "gone away."

Because the only medical opinion of record is unfavorable to the Veteran's claim and provided a persuasive rationale with an alternative etiology, the preponderance of the most probative evidence weighs against the claim.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


